Citation Nr: 1741402	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-37 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee anterior cruciate ligament reconstruction ("left knee disability").

2.  Entitlement to an evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 2004 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted service connection for a left knee disability and assigned a noncompensable rating (Diagnostic Code (DC) 5260), effective April 30, 2008.

A May 2016 rating decision granted a higher 10 percent initial rating for the Veteran's right knee disability, effective April 30, 2008.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2014 and August 2016, the Board remanded the Veteran's claim for further development.  The Board in part directed that the AOJ prepare a formal finding of the unavailability of the Chowan Medical Center records identified by the Veteran.  In response to requests, the Medical Center reported in March 2015 that no records were available.  The Veteran was advised in a May 2015 supplemental statement of the case which substantially complied with the remand instructions.  
The remainder of the development has been completed and associated with the claims file, and these matters are now returned to the Board for further review.

A June 2017 rating decision granted a separate 10 percent rating for instability associated with the Veteran's left knee disability (DC 5257).  As this rating involves the same left knee disability on appeal, the Board finds entitlement to a higher rating for the associated instability is also before the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's left knee disability is currently assigned a 10 percent rating under Diagnostic Code 5260, effective April 30, 2008, with a separate 10 percent rating for instability under Diagnostic Code 5257.  The Veteran seeks higher initial ratings.

Most recently, in August 2016, the Board remanded the Veteran's claim so that the AOJ could ask the Veteran to identify all private treatment for his left knee since April 2008.  Subsequently, in September 2016, the AOJ sent a letter to the Veteran requesting that he identify all private treatment for his left knee since April 2008, and to provide the necessary Forms 21-4142, but no response was ever received.  

Also, the Board remand directed that a VA examination be performed to address the current severity of the Veteran's left knee disability.  The Board directed that the examiner be asked to test ranges of motion passively and actively, in weight bearing and nonweight bearing.  Subsequently, the Veteran was afforded an April 2017 VA examination, but the examiner did not provide the testing results for ranges of motion actively and passively, weight-bearing and non-weight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59.  Therefore, on remand, the Veteran should be afforded a new VA examination to address the current severity of his left knee disability, to include testing for pain and ranges of motion actively and passively, weight-bearing and non-weight bearing.

The Board notes that as explained in greater detail in the April 2016 Board remand, records in the claims file indicate that due to the Veteran's occupation, he is unavailable on a fishing boat off the coast of Alaska from the first of May to the first of November every year.  Also, records indicate that when the Veteran lives over 400 miles from the Anchorage VA medical center, and might need to fly in for any scheduled examination.  Therefore, the AOJ should work closely with the Veteran to schedule the VA examination when he will be available to attend, presumably sometime between November 1st and May 1st, and with advance notice so that the Veteran may make travel arrangements.

Accordingly, the case is REMANDED for the following action:

1.  After the above development has been completed, schedule a new VA examination to address the current severity of the Veteran's service-connected left knee disability.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please note that records indicate the Veteran may be unavailable to report for a VA examination between the first of May and first of November due to his occupation fishing on a boat off the coast of Alaska.  Please work with the Veteran to schedule an examination to which he will be able to appear.  Also note that it appears he may need to travel 400 miles from his home to the VA medical center, such that advance notice of a scheduled examination is advisable.

Also, please note that the examination must comply with the requirements of 38 C.F.R. § 4.59 involving measurements of pain and passive and active range of motion, in both weight bearing and non-weight bearing; and if possible, with the range of opposite undamaged joint.  The examiner must explain why any of these clinical tests are not appropriate or could not be performed.  

The examiner should also be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

If flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner should also address the effect of the Veteran's left knee disability on his activities of daily living and occupational functioning.

3.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

